 1
 2
 3
 4                                      UNITED STATES DISTRICT COURT
 5                                          DISTRICT OF NEVADA
 6                                                      ***
 7   THERESA M. WEESNER,                                     Case No. 2:16-cv-02018-RFB-PAL
 8                             Plaintiff,                                        ORDER
 9                   v.
10   NANCY A. BERRYHILL, Acting
     Commissioner of Social Security,1
11
                              Defendants.
12
13         I.             INTRODUCTION
14               Before the Court is Plaintiff Theresa M. Weesner’s (“Weesner”) Motion for Reversal and
15   Remand, ECF No. 14, and Defendant Nancy A. Berryhill’s (“Commissioner”) Motion to Affirm,
16   ECF No. 22.
17
18         II.            BACKGROUND
19               Weesner applied for social security benefits and supplemental security income in late 2012,
20   alleging the following disabling impairments as of June 30, 2011: degenerative joint disease of
21   both hips, degenerative disc disease, osteoarthritis, asthma, obesity, major depressive disorder,
22   generalized anxiety disorder, and pain disorder. AR 85–103, 158–79, 336. The Social Security
23   Administration (the “Administration”) found Weesner was not disabled under the Social Security
24   Act (“Act”) and therefore denied Weesner’s applications on April 30, 2013 and again upon
25   reconsideration on September 4, 2013. AR 85–89, 99–103.
26   ///
27
28               1
             Nancy A. Berryhill, as successor to Carolyn W. Colvin, is automatically substituted as
     Defendant in this matter under Federal Rule of Civil Procedure 25(d).
 1          Weesner opposed the Administration’s denials and requested a hearing regarding her
 2   applications. AR 105, 113, 134. An administrative law judge (“ALJ”), Eileen Burlison, conducted
 3   a hearing on October 21, 2014, at which Weesner was represented by counsel. AR 46–76. Both
 4   Weesner and a vocational expert testified at the hearing. See id.
 5          On January 30, 2015, the ALJ then denied Weesner’s applications via a written decision.
 6   AR 23–45. The ALJ determined Weesner suffered from several severe physical impairments,
 7   including bilateral hip degenerative joint disease, avascular necrosis, degenerative disc disease,
 8   osteoarthritis, asthma, and obesity. AR 29. The ALJ, however, found that Weesner’s other alleged
 9   impairments, including her mental health impairments, were not severe under the Act. AR 29–30.
10          The ALJ then determined Weesner’s residual functional capacity (“RFC”).2 AR 31. In
11   determining Weesner’s RFC, the ALJ rejected Weesner’s subjective complaints about the
12   intensity, persistence, and limiting effects of the pain, stating that: “[t]he objective medical
13   evidence … shows that [Weesner] has some limitations in her functional abilities” but the
14   functional limitations were not “as severe as [Weesner] alleged.” AR 33. Importantly, the ALJ
15   did not issue a finding of malingering. See id. The ALJ instead provided three reasons for her
16   determination. AR 33–35. First, the ALJ found the objective medical evidence did not support
17   the alleged extent of Weesner’s limitations. Id. Second, the ALJ found that Weesner’s daily
18   activities contradicted the extent of the limitations alleged, specifically emphasizing: Weesner’s
19   role as guardian to her two grandchildren (one of which suffers from fetal alcohol syndrome); her
20   ability to perform chores; her continual attendance at church services; and her ability to work
21   occasionally as a substitute teacher for some time after the alleged onset date of the disabling
22   impairments. AR at 35. However, the ALJ previously found that Weesner had not engaged in
23   substantial gainful activity since the alleged onset date. AR 28. Third, the ALJ considered specific
24   medical opinions, assigning the greatest weight to that of a consulting Administration physician
25   and two reviewing Administration physicians. Id. The ALJ finally discounted the statements of
26   two lay witnesses, describing their testimony as influenced by their friendship with Weesner and
27
28          2
              RFC is defined as the most an individual is capable of doing in a work setting despite the
     individual's impairments and related symptoms, such as pain. 20 C.F.R. § 416.945(a)(1).

                                                    -2-
 1   indicating it largely reflected the same allegations made by Weesner. AR 36. Based on the
 2   foregoing, the ALJ determined that Weesner could perform light work as defined in 20 C.F.F. §
 3   404.1567(b) and 416.967(b), “except [Weesner] can occasionally perform postural adjustments[]
 4   and should avoid hazards including working at heights or around dangerous moving machinery.”
 5             With Weesner’s RFC determined, the ALJ found that Weesner could perform her past
 6   relevant work as an elementary teacher or other occupations to which Weesner’s skills were
 7   transferrable, e.g., a receptionist. AR 37. The ALJ therefore concluded that Weesner was not
 8   disabled under the Act. AR 38.
 9             Weesner appealed the ALJ’s decision to the Administration’s Appeals Council. AR 1, 5.
10   The Appeals Council denied Weesner’s request for review on June 27, 2016, making the ALJ’s
11   decision final. Id. Weesner filed this action on August 25, 2016 to challenge the decision. ECF
12   No. 1.
13
14      III.      LEGAL STANDARD
15             42 U.S.C. § 405(g) provides for judicial review of the Commissioner's disability
16   determinations and authorizes district courts to enter “a judgment affirming, modifying, or
17   reversing the decision of the Commissioner of Social Security, with or without remanding the
18   cause for a rehearing.” In undertaking that review, an ALJ's “disability determination should be
19   upheld unless it contains legal error or is not supported by substantial evidence.” Garrison v.
20   Colvin, 759 F.3d 995, 1009 (9th Cir. 2014) (citation omitted). “Substantial evidence means more
21   than a mere scintilla, but less than a preponderance; it is such relevant evidence as a reasonable
22   person might accept as adequate to support a conclusion.” Id. (quoting Lingenfelter v. Astrue, 504
23   F.3d 1028, 1035 (9th Cir. 2007)) (quotation marks omitted).
24             “If the evidence can reasonably support either affirming or reversing a decision, [a
25   reviewing court] may not substitute [its] judgment for that of the Commissioner.” Lingenfelter,
26   504 F.3d at 1035. Nevertheless, the Court may not simply affirm by selecting a subset of the
27   evidence supporting the ALJ's conclusion, nor can the Court affirm on a ground on which the ALJ
28   did not rely. Garrison, 759 F.3d at 1009-10. Rather, the Court must “review the administrative



                                                   -3-
 1   record as a whole, weighing both the evidence that supports and that which detracts from the ALJ's
 2   conclusion,” to determine whether that conclusion is supported by substantial evidence. Andrews
 3   v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).
 4            The Social Security Act has established a five-step sequential evaluation procedure for
 5   determining Social Security disability claims. See 20 C.F.R. § 404.1520(a)(4); Garrison, 759 F.3d
 6   995, 1010 (9th Cir. 2014). “The burden of proof is on the claimant at steps one through four, but
 7   shifts to the Commissioner at step five.” Id. at 1011. At step four, the ALJ considers the
 8   assessment of the claimant's RFC as well as the claimant's capability of performing past relevant
 9   work. Id. If the claimant is incapable of performing past relevant work, the ALJ determines
10   whether the claimant can make an adjustment to substantial gainful work other than his past
11   relevant work in step five. 20 C.F.R. § 404.1520(g).
12
13      IV.      DISCUSSION
14            Weesner challenges the ALJ’s decision on four grounds: (1) improperly finding Weesner’s
15   alleged mental impairments were not severe; (2) improperly discrediting Weesner’s subjective
16   complaints of her pain; (3) failing to sufficiently address lay witness testimony; and (4) rendering
17   decisions at step four and step five of the disability evaluation process that were not supported by
18   substantial evidence. The Court finds that remand is warranted on ground two and ground three.
19               A. Credibility of Weesner and Lay Witnesses
20            To determine the credibility of a claimant's testimony, an ALJ engages in a two-step
21   analysis. Garrison, 759 F.3d at 1014–15. First, the claimant must have presented objective
22   medical evidence of an underlying impairment “which could reasonably be expected to produce
23   the pain or other symptoms alleged.” Lingenfelter, 504 F.3d at 1035–36 (quoting Bunnell v.
24   Sullivan, 947 F.2d 341, 344 (9th Cir. 1991). The claimant does not need to produce evidence of
25   the symptoms alleged or their severity, but she must show the impairments could reasonably cause
26   some degree of the symptoms. Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996).
27            Second, the ALJ determines the credibility of the claimant's testimony regarding the
28   severity of her symptoms. Garrison at 1014–15. Unless affirmative evidence supports a finding



                                                    -4-
 1   of malingering, the ALJ may only reject the claimant's testimony by providing “specific findings
 2   as to credibility and stating clear and convincing reasons for each.” Robbins v. Soc. Sec. Admin.,
 3   466 F.3d 880, 883 (9th Cir. 2006). “[S]ubjective pain testimony cannot be rejected on the sole
 4   ground that it is not fully corroborated by objective medical evidence,” however objective medical
 5   evidence, evidence of conservative treatment, and contradictions found by considering the
 6   claimants daily activities are relevant factors in determining the severity of the claimant's pain and
 7   its disabling effects. Rollins v. Massanari, 261 F. 3d 853, 856–57 (9th Cir. 2001). But “[m]any
 8   home activities are not easily transferable to what may be the more grueling environment of the
 9   workplace, where it might be impossible to periodically rest or take medication.” Fair v. Bowen,
10   885 F.2d 597, 603 (9th Cir. 1989). “[C]laimants should not be penalized for attempting to lead
11   normal lives in the face of their limitations.” Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998).
12          Here, the ALJ recognized that the objective medical evidence supported a finding of
13   impairments that could reasonably be expected to cause Weesner’s pain or other alleged
14   symptoms. But the ALJ then determined that Weesner’s subjective complaints were unsupported
15   by the objective medical evidence, including some conservative treatments, as well as Weesner’s
16   daily activities. The Court finds the ALJ erred.
17          The ALJ erred in concluding that the objective medical evidence showed that Weesner’s
18   subjective complaints of her pain were not credible. While the ALJ referenced evidence of “severe
19   degenerative disc disease” and recommendations for hip replacements, the ALJ relied heavily on
20   evidence suggesting “normal” physical examinations, conservative treatment, and physicians’
21   reports lacking any notation of functional limitations. Cherry picking of an administrative record
22   is impermissible. Garrison, 759 F.3d at 1017 n. 23; see also Ghanim v. Colvin, 763 F.3d 1154,
23   1164 (9th Cir. 2014); Trevizo v. Berryhill, 871 F.3d 664, 679 (9th Cir. 2017). Further, the ALJ
24   relied on the earlier opinions of consulting and examining Administrative physicians rather than
25   the more recent opinions from treating physicians. Compare AR 527–35, 560–73, 601–17 with
26   AR 667–79. The ALJ relied on the earlier opinions of non-treating physicians despite the later
27   medical records indicating Weesner’s degenerative impairments were worsening over time—as
28   ///



                                                     -5-
 1   degenerative conditions do. AR 667. The ALJ failed to explain why the later objective findings
 2   could not support the degree of pain and limitations alleged by Plaintiff.
 3          The ALJ also erred in determining that Weesner’s daily activities demonstrated Weesner’s
 4   functional limitations were not as severe as Weesner alleged. In her hearing testimony and in the
 5   function report, Weesner acknowledged that she could perform certain chores, care for her
 6   grandchildren, attend church, and sporadically work as a substitute teacher. The ALJ relies heavily
 7   on Weesner’s admission. But in the same testimony and function report—indeed often in the same
 8   sentences—Weesner qualified her abilities with limitations.
 9          For example, Weesner testified that she could perform chores like cooking or washing
10   dishes as long as she had a stool to support her standing; she could shop for groceries as long as
11   she went to a smaller store so that she could make it a quick trip; she could drive but she had
12   difficulty getting in and out of a car because of pain; and, she could act as the guardian for her
13   grandchildren but they helped care for her in many ways, such as assisting her in putting on shoes
14   or completing the grocery shopping. AR 53–54, 57, 63 – 64, 291–98. The ALJ improperly
15   accepted the portions of Weesner’s testimony indicating capabilities while rejecting the portions
16   indicating limitations. Again, cherry-picking of the record is not permissible. Garrison, 759 F.3d
17   at 1017 n. 23; see also Ghanim, 763 F.3d at 1164; Trevizo, 871 F.3d at 679.
18          Further, “ALJs must be especially cautious in concluding that daily activities are
19   inconsistent with testimony about pain, because impairments that would unquestionably preclude
20   work and all the pressures of a workplace environment will often be consistent with doing more
21   than merely resting in bed all day.” Garrison, 759 F.3d at 1016. The ALJ failed to specifically,
22   clearly, and convincingly explain why Weesner’s activities are consistent with an ability to
23   function in a full-time workplace environment.
24          As a final issue, the ALJ discredited the two lay witnesses’ testimony because the
25   allegations were redundant to Weesner’s allegations and the witnesses were friends with Weesner.
26   While the ALJ could properly reject the lay witnesses’ testimony on the same grounds as those
27   offered to reject Weesner’s testimony if the offered grounds were well supported, Molina v.
28   Astrue, 674 F.3d 1104, 1117 (9th Cir. 2012), the Court has determined the ALJ did not adequately



                                                    -6-
 1   support her reasoning for finding Weesner not credible. Thus, the Court also finds the ALJ erred
 2   in concluding the lay witnesses’ testimony was not credible.
 3              B. Additional Administrative Proceedings
 4           Having founds that the ALJ erred in its disability determination, the Court next considers
 5   whether to remand for additional proceedings or for an award of benefits. “[T]the proper course,
 6   except in rare circumstances, is to remand to the agency for additional investigation or
 7   explanation.” Benecke v. Barnhart, 379 F.3d 587, 595 (9th Cir. 2004) (quoting I.N.S. v. Orlando
 8   Ventura, 537 U.S. 12, 16 (2002)). The Court “can order the agency to provide the relief it denied
 9   only in the unusual case in which the underlying facts and law are such that the agency has no
10   discretion to act in any manner other than to award or to deny benefits.” Treichler v. Comm'r of
11   Soc. Sec. Admin., 775 F.3d 1090, 1102 n.6 (9th Cir. 2014) (citation omitted). The Court considers
12   whether the record is fully developed, whether there are outstanding issues that must be resolved
13   before a disability determination can be made, and whether further administration proceedings
14   would be useful. Id. at 1101. “Where there is conflicting evidence, and not all essential factual
15   issues have been resolved, a remand for an award of benefits is inappropriate.” Id. Remand is
16   “required to allow an agency to consider in the first instance an issue that it ha[s] not previously
17   addressed.” Benecke, 379 F.3d at 595 (9th Cir. 2004).
18           Here, the ALJ did not consider Weesner’s subjective complaints of pain or the
19   substantiating testimony from the lay witnesses when determining Weesner’s RFC. The ALJ is
20   thus instructed to credit Weesner's testimony regarding her pain and limitations and to reconsider
21   the lay witnesses’ testimony in light of this order on remand and to recalculate the appropriate
22   RFC before proceeding to step four and step five of the disability evaluation process.
23      V.      CONCLUSION
24           IT IS ORDERED that Weesner's Motion for Reversal and Remand (ECF No. 14) is
25   GRANTED and that Defendant's Cross–Motion to Affirm (ECF No. 22) is DENIED.
26           IT IS FURTHER ORDERED that the decision of the ALJ Is VACATED and the case is
27   REMANDED to the Agency for further administrative proceedings. The ALJ is instructed to
28   credit Weesner's testimony regarding her pain and limitations, to reconsider and reject only on



                                                    -7-
 1   specified grounds the testimony of the two lay witnesses that substantiate Weesner’s subjective
 2   claims, and to reconsider the sequence of the objective medical evidence when evaluating
 3   Weesner’s RFC.
 4          IT IS FURTHER ORDERED that the Clerk of the Court shall enter a final judgment in
 5   favor of Weesner and against the Commissioner. The Clerk of Court is instructed to close the case
 6   accordingly.
 7
 8          DATED: November 23, 2018.
 9
                                                         __________________________________
10                                                       RICHARD F. BOULWARE, II
11                                                       UNITED STATES DISTRICT JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -8-
